Case 2:19-cr-00190-EEF-DMD

Document 10-3 Filed 09/12/19 Page 1 of 1
PER 18 U.S.C, 3170

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

 

 

 

 

 

 

 

BY: ] INFORMATION [¥/] INDICTMENT CASE NO.
Matter Sealed: C] Juvenile [L] other than Juvenile USA vs.
Oo Pre-Indictment Plea oO Superseding oO Defendant Added Defendant: Paul Thomas

Indictment (] Charges/Counts Added | oy

CJ Information h oo =a I !

Name of District Court, and/or Judge/Magistrate Location (City) Address: .
UNITED STATES DISTRICT CouRT EASTERN SECT. L MAG. 3
DISTRICT OF LOUISIANA Divisional Office 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and Office of Person Ashley Guidry _
Fumishing Information on U.S. Atty Llother u.s. Agency [] . . .
THIS FORM Phone No. (504) 680-3000 Interpreter Required Dialect:
Ue Attomey David Haller
U.S. Attorney . .
(if assigned) ih 4984 iz Male Cj Alen 4
PROCEEDING Female (if applicable)
Name of Complainant Agency, or Person (& Title, if any) RKX-XK- 54 4 8
DEA, TFO, Demond Lockhart Social Security Number
CT] person is awaiting trial in another Federal or State Court
(give name of court) DEFENDANT
Issue: Warrant [_] Summons

this person/proceeding transferred from another district
per (circle one) FRCrP 20, 21 or 40. Show District

Oo

Location Status:

 

this is a reprosecution of charges
previously dismissed which were
dismissed on motion of:

CO U.S. Atty oO Defense

O

SHOW

CO this prosecution relates to a DOCKET NO.

pending case involving this same
defendant. (Notice of Related
Case must still be filed with the
Clerk.)

C prior proceedings or appearance(s)
before U.S. Magistrate Judge
regarding this defendant were
recorded under

MAG. JUDGE
CASE NO.

 

 

Arrest Date or Date Transferred to Federal Custody

C Currently in Federal Custody

CI Currently in State Custody
C] Writ Required

Oo Currently on bond

O Fugitive

Defense Counsel (if any):

 

(rep [J cya [J ReTD

 

Place of

| Orleans and elsewhere
offense

County

[_] Appointed on Target Letter

 

 

C] This report amends AO 257 previously submitted

 

 

OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

 

Total # of Counts.2 (for this defendant onty)

 

 

 

 

Offense Title & Section’ «a:

Level (1, 3, 4) (Petty = 1/ Misdemeanor = 3 / Felony = 4) Description of Offense Charged Count(s)
4 21 U.S.C. § 841(a)(1), (b)(1)(A), 846 Conspiracy to Distribute and to Possess with the Intent to Distribute Herian and Fentanyl | 4

4 18 U.S.C. § 922(g)(1}, 924(a)(2) Felon in Possession of a Firearm 2

 

 

 

 

 

 

 

 

 

 
